PER CURIAM.
Ordered that the case herein be remitted to the trial justice, to the end that the same may be amended so as to contain the exceptions, if any, taken by the defendant’s counsel to the refusal of the court to submit certain questions of fact to the jury, and to the direction by the court of a verdict in favor of the plaintiff upon payment of the costs of the former argument, and $10 costs of this motion. And it is further ordered that, in the event that the case shall be settled in the manner above indicated, the defendant’s motion for a reargument in this court is granted. ' All concur except HARDIN, P. J., and FOLLETT, J., dissenting: See 42 N. Y. Supp. 1126, 47 N. Y. Supp. 1138, and 48 N. Y. Supp. 1106.